Citation Nr: 0909928	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder and, if so, whether service connection is 
warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Whether severance of entitlement to nonservice-connected 
disability pension base on clear and unmistakable error was 
warranted, to include entitlement to restoration of such 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Subsequent to the November 2007 Board remand, the Veteran 
perfected an appeal with respect to a July 2007 
Administrative Decision which found that the August 26, 1997, 
rating decision and January 15, 1998, award granting 
nonservice-connected pension was clearly and unmistakably 
erroneous due to administrative error because the Veteran did 
not meet basic eligibility requirements.  Accordingly, this 
issue is properly before the Board.  

The Veteran provided testimony with respect to the issues on 
appeal, to include his entitlement to nonservice-connected 
pension, at his videoconference hearing, which was held at 
the RO in January 2009 before the undersigned Veterans Law 
Judge.  

On February 11 and 12, 2009, the Board received additional 
evidence from the Veteran.  This evidence has not been 
reviewed by the agency of original jurisdiction.  However, 
the Veteran included a written waiver of this procedural 
right with the evidence received on February 11, 2009.  
38 C.F.R. §§ 19.37, 20.1304 (2008).  Although a waiver was 
not included with the evidence received on February 12, 2009, 
this evidence as well as the evidence received on February 
11, 2009, are duplicative of evidence already in the file, 
and, as such, a remand for a waiver is unnecessary.  Thus, 
the Board will consider the newly submitted evidence in the 
first instance.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
and hearing loss as well as whether severance of entitlement 
to nonservice-connected disability pension base on clear and 
unmistakable error was warranted, to include entitlement to 
restoration of such benefits, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1996 rating decision denied service connection 
for an acquired psychiatric disorder on the basis that the 
evidence was negative for an acquired psychiatric disorder.  
The Veteran did not initiate an appeal of the adverse 
determination.

2.  The evidence received since the March 1996 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial, and raises a reasonable possibility 
of substantiating the claim for service connection for an 
acquired psychiatric disorder, to include bipolar disorder.

3.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.




CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which denied entitlement 
to service connection for an acquired psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, a letter dated in August 2001 and provided to the 
appellant prior to the June 2003 rating decision on appeal 
satisfied the VCAA's duty to notify provisions as this letter 
discussed the requirements for establishing his entitlement 
to service connection for his claimed disorders.  
Additionally, since the Board is reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the basis of new and material evidence, there 
need not be any discussion of whether the Veteran received 
VCAA notice sufficient to satisfy the requirements of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising him of the specific reasons his claim was 
previously denied so he could respond by submitting evidence 
addressing these shortcomings.

Keeping in mind the Veteran's claims arise in the context of 
him trying to establish entitlement to service connection, 
the 38 U.S.C.A. § 5103(a) notice requirements apply to all 
five elements of his service-connection claim - including the 
downstream disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  See 
also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There is 
a Dingess letter in the file, dated in December 2008, 
discussing these downstream elements.  The Veteran did not 
provide any additional evidence subsequent to this notice to 
warrant readjudicating his claim and providing another SSOC.  
See, e.g., Medrano v. Nicholson, 21 Vet. App. 165, 172 (2007) 
(where after VA provides a content-compliant VCAA notice (on 
all requisite notice elements) - albeit in an untimely manner 
- and a claimant subsequently informs VA there is no further 
evidence to submit, the failure by the RO to conduct a 
subsequent readjudication is not prejudicial because the 
result of such a readjudication would be no different than 
the previous adjudication).  Moreover, since the claim for 
service connection for tinnitus is being denied, no 
downstream disability rating or effective date will be 
assigned with respect to this issue.

The Board also concludes that VA's duty to assist has been 
satisfied.

With respect to the duty to assist, the RO obtained the 
Veteran's service, VA, and private treatment records, he has 
been afforded a VA examination with respect to his 
psychiatric claim, and he has provided his written 
communications and hearing testimony.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his tinnitus claim.  As will be discussed in 
detail below, however, in light of the uncontroverted facts, 
the Board finds that the evidence, which indicates he did not 
receive treatment for tinnitus in service and was not 
diagnosed with tinnitus until many years after service 
discharge, an examination is unnecessary to decide this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to his 
claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Veteran is seeking to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder.  The claim for an acquired 
psychiatric disorder was originally denied in a March 1996 
rating decision, on the basis that the evidence was negative 
for a psychiatric disorder.  The Veteran did not appeal the 
March 1996 rating decision; thus, it became final and binding 
on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.302, 
20.1100, 20.1103 (2008).

The Board finds that a statement from a VA physician, 
received in September 2000, indicating that the Veteran 
suffers from bipolar disorder and that it is likely that this 
condition existed while he was in the service, represents 
evidence that is new, not cumulative or redundant.  In 
addition, a March 2007 addendum to a March 2007 report of VA 
mental disorders examination, which includes the conclusion 
that the Veteran's bipolar disorder was a pre-existing 
condition with symptoms first appearing during his teenage 
years (pre-military), is also new, not cumulative or 
redundant.  This newly submitted evidence is also material 
because it suggests that the Veteran's diagnosed bipolar 
disorder is etiologically linked to his service or that it 
was aggravated as a result of such service.  In this context, 
this medical evidence is new and is not cumulative or 
redundant.  Moreover, this newly submitted evidence when 
considered with the previous evidence of record, or by 
itself, relates to an unestablished fact that is necessary to 
substantiate the claim, because it tends to show that the 
Veteran's diagnosed bipolar disorder is etiologically linked 
to his service.  As a result, it raises a reasonable 
possibility of substantiating the claim.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the March 1996 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for a bipolar disorder.  38 U.S.C.A. 
§ 5108.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.

Service Connection

The Veteran contends that he has tinnitus related to service.  
He specifically asserts that tinnitus began in service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for any complaints or 
findings of tinnitus.  The examination report at service 
discharge did not note tinnitus and on the Report of Medical 
History at that time, the Veteran indicated no to the inquiry 
have you ever had or have you now ear, nose, or throat 
trouble.  Moreover, upon audiology consultation in August 
1992, the Veteran specifically denied tinnitus or dizziness.  
The first indication of tinnitus in the record was noted in 
the February 2000 report of private audiological evaluation.  

Based on review of the record, the Board finds that service 
connection for tinnitus is not warranted.  While the Veteran 
currently has tinnitus, there is no competent medical 
evidence it is related to service.  Service treatment records 
are silent for any complaints or findings of tinnitus.  The 
first indication of tinnitus in the record is over seven 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no opinion which 
provides a nexus between service and current tinnitus.  Thus, 
the criteria for service connection for tinnitus is not met.

The Veteran is competent to attest to his observations of his 
disorder, including in-service exposure to aircraft noise.  
See Layno supra; 38 C.F.R. § 3.159(a)(2).  However, as a lay 
person, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder (i.e. that he currently has tinnitus related 
to service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include bipolar disorder, is reopened.  To this 
extent only, the appeal is granted.

Entitlement to service connection for tinnitus is denied. 


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder, currently diagnosed as bipolar 
disorder, and bilateral hearing loss as well as entitlement 
to nonservice-connected pension.  

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the Board may proceed with adjudication of this 
claim only after ensuring compliance with VA's duties to 
notify and assist the Veteran.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2008).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As noted above, a March 2007 addendum to a March 2007 report 
of VA mental disorders examination includes the conclusion 
that the Veteran's bipolar disorder was a pre-existing 
condition with symptoms first appearing during his teenage 
years (pre-military).  In addition, the March 2007 mental 
disorders examination report includes the opinion that the 
Veteran's military service may have exacerbated his bipolar 
disorder, but it usually worsens in adulthood anyway (as the 
natural progression of the disorder), thus it would be 
impossible to say that the military service exacerbated his 
condition without resorting to mere speculation.  In this 
regard, it is noted that records from the Social Security 
Administration include an August 1992 Report of Mental Status 
Evaluation which discusses the veteran's pre-enlistment 
mental health history as well as his psychiatric condition 
during service.  This evidence was not included among the 
Veteran's service treatment records and his service personnel 
records have not been obtained.  

In addition, the Veteran's written communications as well as 
his January 2009 hearing testimony include his recollection 
that he received mental health treatment while serving in 
Frankfurt, Germany, as well as at the Hospital Center, 
Aguadilla, Puerto Rico, six months after his discharge from 
active duty service.  Copies of these treatment records 
should be obtained and associated with the claims file.

The law mandates that VA has a duty to obtain all relevant VA 
and Governmental records prior to adjudication of a claim.  
38 U.S.C.A. § 5103A(c)(3).

Similarly, with respect to the Veteran's bilateral hearing 
loss, it is noted that his enlistment examination reflects 
bilateral hearing loss and slightly increased findings are 
noted upon separation examination.  However, although the 
medical evidence suggests that the Veteran's pre-existing 
bilateral hearing loss may have been aggravated during his 
active duty service, he has not been afforded a VA 
audiological examination in connection with this claim.  

Following receipt of the Veteran's service personnel records 
as well as any additional service treatment records, VA 
examinations will be afforded the Veteran to determine if he 
had a psychiatric disorder and/or bilateral hearing loss 
which pre-existed his active military service and, if so, 
whether these disorders were aggravated by such service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of whether severance of entitlement 
to nonservice-connected disability pension base on clear and 
unmistakable error was warranted, to include entitlement to 
restoration of such benefits, it is noted that a person who 
originally enlists (enlisted person only) in a regular 
component of the Armed Forces after September 7, 1980 and any 
other person (officer as well as enlisted) who enters on 
active duty after October 16, 1981 and who has not previously 
completed a continuous period of active duty of at least 24 
months or been discharged or released from active duty under 
10 U.S.C. § 1171 (early out) who does not complete a minimum 
period of active duty is not eligible for any benefit under 
title 38, United States Code or under any law administered by 
VA based on that period of service.  38 C.F.R. § 3.12a.  The 
term minimum period of active duty means, for the purposes of 
this section, the shorter of the following periods: (1) 
twenty-four months of continuous active duty.  Non-duty 
periods that are excludable in determining VA benefit 
entitlement (e.g. see 38 C.F.R. § 3.15) are not considered as 
a break in service for continuity purposes but are to 
subtracted from total time served; (2) The full period for 
which a person was called or ordered to active duty.  See 
38 C.F.R. § 3.12a (a).

The minimum period of active duty requirement does not apply: 
(1) To a person who is discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge); (2) To a 
person discharged or released from active duty for a 
disability adjudged service connected without presumptive 
provisions of law, or who at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; (3) To a person with a compensable 
service-connected disability; (4) To the provision of a 
benefit for or in connection with a service-connected 
disability, condition, or death; and (5) To benefits under 
chapter 19 of title 38, United States Code.  See 38 C.F.R. 
§ 3.12a (d).

The Veteran served on active duty from February 12, 1991 to 
October 26, 1992, when he was discharged under honorable 
conditions (general).  Therefore, the Veteran served during a 
period of war for more than 90 days.  See 38 C.F.R. § 3.3.  
However, as noted, the Veteran's service is also covered by 
the provisions of 38 C.F.R. § 3.12a.  The Veteran did not 
serve the minimum period of active duty.  The Veteran served 
for less than 24 months of active duty.  His DD Form 214 
shows that the narrative reason for discharge was 
unsatisfactory performance.  

The Veteran was not discharged or released under 10 U.S.C. 
§§ 1171 or 1173 (early out or hardship discharge).  However, 
the issues of service connection for an acquired psychiatric 
disorder and bilateral hearing loss have not yet been 
resolved and, in the event these claims for service 
connection are resolved in the Veteran's favor, he may be 
covered by an exception listed in 38 C.F.R. § 3.12a(d).  

Accordingly, inasmuch as the determination of entitlement to 
nonservice-connected pension rests on the determination of 
whether the Veteran's acquired psychiatric disorder and/or 
bilateral hearing loss was incurred in or aggravated by 
service, resolution of this matter must be deferred until the 
Veteran's service connection claims are decided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel records and associate them 
with the claims file.  All attempts to 
secure the Veteran's service personnel 
records should be clearly documented in 
the record.

2.  Obtain the Veteran's service 
treatment records from the medical 
facility in Frankfurt, Germany, and 
associate them with the claims file.  
All attempts to secure these service 
treatment records should be clearly 
documented in the record.

3.  Contact the Veteran and ask that he 
provide the names and addresses of all 
VA and non-VA medical care providers 
who have treated him for his mental 
health complaints since his discharge 
from active duty service in October 
1992.  With any necessary authorization 
from the Veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the Veteran in 
response to this request which have not 
been previously secured.  If no such 
records can be found, ask for specific 
confirmation of that fact.  The 
attention of the RO is specifically 
directed to treatment records at the 
Hospital Center, Aguadilla, Puerto 
Rico, to which the Veteran has referred 
in his written communications and 
hearing testimony.  

4.  The appellant should be afforded a 
VA psychiatric examination for the 
purposes of determining the etiology of 
his acquired psychiatric disorder, to 
include bipolar disorder.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should comment on 
whether the Veteran has a current 
psychiatric disorder that is at least 
as likely as not (50 percent 
probability or higher) related to his 
service in the military.  This includes 
indicating whether he clearly and 
unmistakably had mental illness prior 
to entering the military and, if he 
did, whether there also is clear and 
unmistakable evidence that his pre-
existing mental illness did not 
increase in severity during service 
beyond its natural progression.  
Aggravation of a pre-existing 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying pathology, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology.  The examination report 
should specifically reflect 
consideration of the Veteran's August 
1992 Report of Mental Status 
Evaluation.  

5.  Arrange for a VA audiology 
examination of the Veteran to determine 
the nature and etiology of any current 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  Following review of the 
claims file and examination of the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's 
pre-existing bilateral hearing loss 
underwent a permanent increase in 
severity of the underlying disability 
during the Veteran's active duty 
service.  If so, the examiner should 
indicate whether the condition worsened 
beyond the natural progress of the 
disorder.  Aggravation of a pre-
existing disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying pathology, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology.  

6.  After completion of the above, a 
review of the evidence received in 
February 2009 at the Board without a 
waiver of RO consideration, and any 
additional development deemed 
necessary, the RO should readjudicate 
the claims for service connection for 
an acquired psychiatric disorder and 
bilateral hearing loss as well as the 
claim of whether severance of 
entitlement to nonservice-connected 
disability pension base on clear and 
unmistakable error was warranted, to 
include entitlement to restoration of 
such benefits.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


